Citation Nr: 0832611	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-34 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for aortic stenosis as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hemi retinal 
occlusion with chronic macular edema of the left eye as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

The issue of entitlement to service connection for hemi 
retinal occlusion with chronic macular edema of the left eye 
as secondary to service-connected diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The symptoms attributable to aortic stenosis have been 
associated with, and rated as part of, the service-connected 
coronary artery disease, status post coronary artery bypass 
graft (secondary to diabetes mellitus); there remains no 
factual or legal question for the Board to decide on the 
separately appealed issue of entitlement to service 
connection for aortic stenosis.  




CONCLUSION OF LAW

The claim for service connection for aortic stenosis as 
secondary to diabetes mellitus has been rendered moot by the 
grant of service connection for coronary artery disease, 
status post coronary artery bypass graft (secondary to 
diabetes mellitus), and the rating assigned for that 
disability.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.14, 4.104, Diagnostic Codes 7099-7000, 7017 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As to the appealed issue of service connection for aortic 
stenosis as secondary to service-connected diabetes mellitus, 
VA's grant of service connection for coronary artery disease, 
status post coronary artery bypass grant (as secondary to 
diabetes mellitus), has effectively granted service 
connection for all cardiovascular symptoms that would be 
associated with aortic stenosis.  The schedular rating 
criteria for rating aortic stenosis is the same as the rating 
schedule provision for rating residuals of coronary artery 
bypass graft; therefore, a separate rating under the same 
rating criteria could not be assigned for aortic stenosis 
because to do so would violate the rule against pyramiding at 
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses are to be avoided).  This renders 
moot the issue of service connection for aortic stenosis as 
secondary to diabetes mellitus.  

Where, as on the separately appealed issue of service 
connection for aortic stenosis as secondary to service-
connected diabetes mellitus, the law is dispositive, the 
claim must be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of 
VA's duty to notify and assist is not necessary on this 
issue.  In cases such as this, VA is not required to meet the 
duty to notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5- 2004.

Service Connection for Aortic Stenosis as Secondary to 
Service-Connected Diabetes Mellitus

It is the veteran's assertion that service connection is 
warranted for aortic stenosis in that diabetes mellitus is a 
major contributing fact in the development of cardiovascular 
disease.  To the extent that aortic stenosis is a 
manifestation of the veteran's current cardiovascular 
disability, the Board notes that service connection was 
granted for coronary artery disease, status post coronary 
artery bypass graft (as secondary to diabetes mellitus), upon 
rating determination in July 2007.  

The symptoms attributable to aortic stenosis have been 
already been considered in adjudicating the initial rating 
for cardiovascular symptoms associated with his service-
connected coronary artery disease and bypass graft residuals.  
To grant service connection for a separate cardiovascular 
disorder (aortic stenosis) would violate the rule against 
pyramiding at 38 C.F.R. § 4.14, which provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  The criteria for rating cardiovascular 
manifestations under which the veteran's service-connected 
residuals of coronary artery bypass surgery is rated are the 
same criteria as that for aortic stenosis.  The specifics are 
as follows: 

The diagnostic criteria for Diagnostic Code (DC) 7000, for 
valvular heart disease, and for DC 7017, for coronary bypass 
surgery residuals, are identical following the initial three 
month period following hospital admission for surgery, when 
rating on residuals.  Under DC 7017, a 100 percent rating is 
assigned for three months following hospital admission for 
surgery.  38 C.F.R. § 4.104, DC 7017 (2007).  Thereafter, a 
10 percent rating is assigned when the evidence shows 
workload of greater than 7 METS but not greater than 10 METS 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, continuous medication is required.  A 30 percent rating 
is assigned for workload of greater than 5 METS but not 
greater than 7 METS resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is assigned if 
there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METS 
but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned with documented coronary 
artery disease resulting in chronic congestive heart failure; 
or, workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  
38 C.F.R. § 4.104, DCs 7000, 7017 (2007).

The schedular rating criteria for both disabilities explains 
that one MET is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METS 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METS by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METS and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2 (2007).

Because VA has already considered all the symptomatology 
associated with the veteran's aortic stenosis when 
determining his disability rating for service-connected 
coronary artery disease, status post coronary artery bypass 
graft (secondary to diabetes mellitus), the Board finds that 
there remains no factual or legal question for the Board to 
decide on the separately appealed issue of entitlement to 
service connection for aortic stenosis as secondary to 
diabetes mellitus.  Because there remains no factual or legal 
question for the Board to decide on this issue, the claim for 
service connection for aortic stenosis as secondary to 
service-connected diabetes mellitus has been rendered moot by 
the grant of service connection for coronary artery disease, 
status post coronary artery bypass graft, and the rating 
assigned for cardiovascular symptoms under DC 7017.  
38 U.S.C.A. § 7104.  


ORDER

Service connection for aortic stenosis as secondary to 
service-connected diabetes mellitus, having been rendered 
moot, is denied.  


REMAND

It is the veteran's primary argument that service connection 
is warranted for a left eye disorder (hemi retinal occlusion 
with chronic macular edema) as secondary to service-connected 
diabetes mellitus.  This appeal ensued following a March 2006 
rating decision which denied service connection for this 
condition.  

The record is replete with private and VA records that show 
treatment for the claimed disorder through June 2008.  The 
veteran's left eye hemi retinal occlusion with chronic 
macular edema was initially noted in June 2004.  He was also 
noted to have glaucoma as early as August 2005.  The record 
also includes a December 2005 VA medical examiner's opinion 
that did not relate the veteran's left eye hemi retinal 
occlusion to diabetes mellitus.  

Subsequent to the VA examination, the veteran was admitted to 
a VA facility (in 2006) where he underwent coronary artery 
bypass graft for coronary artery disease.  It is the Board's 
conclusion that specific medical opinion should be provided 
that considers all medical developments of record (including 
the diagnosis of coronary artery disease as secondary to 
diabetes mellitus) and addresses whether any current left eye 
disorder is secondary not only to diabetes mellitus, but also 
to coronary artery disease.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the issue of service connection for hemi retinal 
occlusion with chronic macular edema of the left eye as 
secondary to service-connected diabetes mellitus is REMANDED 
for the following action:

1.  Schedule the veteran for a VA eye 
examination of the left eye by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's eye disease, and offer 
an opinion whether any disease or 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to the veteran's service-
connected diabetes mellitus or coronary 
artery disease (status post bypass 
graft).  The examiner should provide a 
complete rationale for any stated 
opinion.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for hemi retinal 
occlusion with chronic macular edema of 
the left eye as secondary to service-
connected diabetes mellitus.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


